[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              September 8, 2006
                              No. 06-11871                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 05-00362-CR-T-24-EAJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ANTONIO RANDOLFO JIMINEZ-GALAN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (September 8, 2006)

Before TJOFLAT, BLACK and WILSON, Circuit Judges.

PER CURIAM:

     Antonio Randolfo Jiminez-Galan appeals his 135-month sentence after he
pled guilty without a plea agreement to drug trafficking offenses. He was a

member of a four-member crew caught on a fishing vessel with 3,900 kilograms of

cocaine hidden in a secret compartment. He asks that we vacate his sentences and

remand the case for re-sentencing for two reasons: (1) the district court, in

calculating his sentencing range, misapplied U.S.S.G. § 3B1.2(b) by refusing to

give him a minor-role reduction in his base offense level because he was a mere

courier; and (2) his sentence is unreasonable.

                                           I.

      Jiminez-Galan contends that he was entitled to a minor-role reduction.

Section 3B1.2(b) permits the district court to decrease a defendant’s base offense

level if it finds that the defendant was less culpable than his co-defendant. To

apply a mitigating role reduction, the district court must determine that the

defendant played a relatively minor role in the relevant conduct for which he was

held accountable. United States v. De Varon, 175 F.3d 930, 944 (11th Cir. 1999)

(en banc). In making this determination, the court may consider, for example, the

amount of drugs involved, the fair market value of the drugs, the amount of money

to be paid to the courier, the courier’s equity interest in the drugs, the courier’s role

in planning the criminal scheme, and the courier’s role in distributing the drugs.

Id. at 945. The amount of drugs involved may be dispositive in the extreme



                                            2
situation. Id. at 943. Also, the district court may compare the defendant’s

culpability to that of the majority of the other participants who are identifiable

from the evidence and who participate in the defendant’s relevant conduct. Id. at

944.

       We review the district court’s finding concerning the defendant’s role in the

offense for clear error. Id. at 937. The defendant bears the burden of proving that

he played a minor role by a preponderance of the evidence. United States v. Boyd,

291 F.3d 1274, 1277 (11th Cir. 2002).

       Jiminez-Galan argues that he was entitled to a minor-role reduction for a

number of reasons, primarily: (1) he did not know the exact amount of cocaine on

the vessel; (2) he was simply a mule who had no financial interest in the cocaine;

(3) he did not help plan the trafficking conspiracy; (4) he did not know the ultimate

destination of the cocaine; and (5) other district judges have sentenced similarly

situated defendants below the guidelines imprisonment range in other cases.

       We find no error in the district court’s conclusion that Jiminez-Galan failed

to carry his burden under § 3B1.2(b). The district court held Jiminez-Galan

accountable at sentencing for trafficking 3,900 kilograms of cocaine, or the amount

discovered on the fishing vessel on which he was arrested. The record supports

that he took part in the essential tasks of loading, secreting and guarding the



                                           3
cocaine on the vessel. Furthermore, the only identifiable participants in this

trafficking conspiracy were a small number of crew members whose jobs on the

vessel, save that of the captain, were loading and secreting the cocaine, like

Jiminez-Galan. Therefore, the district court did not clearly err in declining to

apply a minor-role reduction.

                                          II.

      Jiminez-Galan next contends that the sentence is unreasonable because it is

greater than necessary to achieve the purposes of sentencing set out in 18 U.S.C. §

3553(a). His sentence of 135 months’ imprisonment, to be served concurrently

and followed by 3 years of supervised release, was within the guideline range of

135-168 months, but at the low end of it. Jiminez-Galan says it should have been

lower than that because (1) he was a poor man from an impoverished country; (2)

he had a wife who suffered from cancer and needed money for medical care; and

(3) recidivism was not a major issue since he was 51 years old and would be

deported.

      After United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d

621 (2005), sentencing requires two steps. First, the district court must correctly

calculate the guidelines imprisonment range. Secondly, the court must impose a

reasonable sentence in light of the factors set forth in 18 U.S.C. § 3553(a). These



                                           4
factors include the available sentences, applicable guidelines range, nature and

circumstances of the offense, and the need for the sentence to reflect the

seriousness of the offense, promote respect for the law, and provide just

punishment for the offense and needed medical care. 18 U.S.C. § 3553(a). We

have said, “when the district court imposes a sentence within the advisory

Guidelines range, we ordinarily will expect that choice to be a reasonable one”,

even though a sentence within the sentencing guidelines range will not be

considered per se reasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir.

2005) (per curiam). The burden of proving that the sentence is unreasonable in

light of the record and these factors rests on the challenger. Id.

      The district court correctly calculated Jiminez-Galan’s guidelines

imprisonment range. The district court also heard Jiminez-Galan’s and the

government’s arguments concerning the § 3553(a) factors at the sentencing

hearing. Upon imposing its sentence, the district court noted that it had considered

these factors. Likewise, in its statement of reasons, the district court noted that

these factors influenced the sentence imposed. Furthermore, Jiminez-Galan’s

sentence is at the low end of the guidelines imprisonment range, and each of his

co-defendants who requested a mitigating role reduction was also denied the

reduction. We find, therefore, that Jiminez-Galan has failed to prove that his



                                           5
sentence was unreasonable.

      Finding no reversible error as to either issue presented, Jiminez-Galan’s

sentence is affirmed.

      AFFIRMED.




                                         6